Exhibit 10.11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SUBSIDIARY GUARANTY
 
THIS SUBSIDIARY GUARANTY (this “Subsidiary Guaranty”), dated as of December 1,
2008, among AmeriResource Technologies, Inc., a Delaware corporation (the
“Company”), RoboServer Systems Corp, BizAuctions, Inc., ARRT Receivables, Inc.;
AuctionWagon, West Texas Real Estate and Resources, Inc., Self-Serve
Technologies, Inc., Net2Auction Corporation, Business Auctions, Inc., and
BizAuctions, Corp (individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”), for the benefit of the secured parties signatory
hereto and their respective endorsees, transferees and assigns (individually a
“Secured Party” and collectively, the “Secured Parties”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Company and the Secured Parties (the “Purchase Agreement”), Company has
agreed to issue to the Secured Parties and the Secured Parties have agreed to
purchase from Company certain of Company’s 10% Callable Secured Convertible
Notes, due three years from the date of issue (the “Notes”), which are
convertible into shares of Company’s Common Stock, par value $.0001 per share
(the “Common Stock”).  In connection therewith, Company shall issue the Secured
Parties certain Common Stock purchase warrants (the “Warrants”); and
 
WHEREAS, the Parent, A holdings company of multiple subsidiaries and its
Subsidiary entities have been, and are now, engaged in several business segments
including retail and wholesale inventory sales, technology development and sales
as well as other activities. The Parent has provided financing for the
Subsidiary, and the Subsidiary has relied upon the Parent to provide such
financing.  In addition, it is anticipated that, if the Subsidiary executes and
delivers this, the Parent will continue to provide such financing to the
Subsidiary, and that the proceeds will be used, in part, for the general working
capital purposes of the Subsidiary;
 
WHEREAS, the Subsidiary Guarantors constitute all of the subsidiaries of the
Company and it is in the best interest of the Subsidiary Guarantors as
subsidiaries of the Company and the indirect beneficiaries of the Note, that the
Secured Parties loan funds to the Company in exchange for the Note;
 
WHEREAS, as a material inducement to the Secured Parties to purchase the Note,
the Secured Parties have required and the Subsidiary Guarantors have agreed to
unconditionally guarantee the timely and full satisfaction of all obligations of
the Company, whether matured or unmatured, now or hereafter existing or created
and becoming due and payable (the “Obligations”) to the Secured Parties, their
successors, endorsees, transferees or assigns under the Note; and
 
WHEREAS, in light of the foregoing, each Subsidiary Guarantor expects to derive
substantial benefit from the proceeds of the Note and, in furtherance thereof,
has agreed to execute and deliver this Subsidiary Guaranty.
 

 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:
 
1.         Guaranty.  The Subsidiary Guarantors, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantee to the Secured Parties,
their successors, endorsees, transferees and assigns the due and punctual
performance and payment of the Obligations owing to the Secured Parties, their
successors, endorsees, transferees or assigns when due, all at the time and
place and in the amount and manner prescribed in, and otherwise in accordance
with, the Note, regardless of whether or not the Secured Parties or anyone on
behalf of the Secured Parties shall have instituted any suit, action or
proceeding or exhausted its remedies or taken any steps to enforce any rights
against the Company or any other person to compel any such performance or
observance or to collect all or part of any such amount, either pursuant to the
provisions of the Note or at law or in equity, and regardless of any other
condition or contingency.
 
2.         Waiver of Demand.  The Subsidiary Guarantors hereby
unconditionally:  (i) waives any requirement that the Secured Parties, in the
event of a breach in any material respect by the Company of any of its
representations or warranties in the Note, first make demand upon, or seek to
enforce remedies against, the Company or any other person before demanding
payment of enforcement hereunder; (ii) covenants that this Subsidiary Guaranty
will not be discharged except by complete performance of the Obligations of the
Note; (iii) agrees that this Subsidiary Guaranty shall remain in full force and
effect without regard to, and shall not be affected or impaired, without
limitation, by, any invalidity, irregularity or unenforceability in whole or in
part of the Note or any limitation on the liability of the Company thereunder,
or any limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever; and (iv) waives
diligence, presentment and protest with respect to, and notice of default in the
performance or payment of any Obligation by the Company under or in connection
with the Note.
 
3.          Absolute Obligation.  Each Subsidiary Guarantor acknowledges and
agrees that (i) no Secured Party has made any representation or warranty to such
Subsidiary Guarantor with respect to the Company, any of its subsidiaries, any
Note or any agreement, instrument or document executed or delivered in
connection therewith, or any other matter whatsoever, and (ii) such Subsidiary
Guarantor shall be liable hereunder, and such liability shall not be affected or
impaired, irrespective of (A) the validity or enforceability of the Note, or any
agreement, instrument or document executed or delivered in connection therewith,
or the collectability of any of the Obligations, (B) the preference or priority
ranking with respect to any of the Obligations, (C) the existence, validity,
enforceability or perfection of any security interest or collateral security
with respect to the Note, or the release, exchange, substitution or loss or
impairment of any such security interest or collateral security, (D) any
failure, delay, neglect or omission by any Secured Party to realize upon or
protect any direct or indirect collateral security, indebtedness, liability or
obligation, or any agreement, instrument or document executed or delivered in
connection therewith, or any of the Obligations, (E) the existence or exercise
of any right of set-off by any Secured Party, (F) the existence, validity or
enforceability of any other guaranty with respect to any of the Obligations, the
liability of any other person in respect of any of the Obligations, or the
release of any such person or any other guarantor of any of the Obligations, (G)
any act or omission of any Secured Party in connection with the administration
of any Note or any of the Obligations, (H) the bankruptcy, insolvency,
reorganization or receivership of, or any other proceeding for the relief of
debtors commenced by or against, any person, (I) the disaffirmance or rejection,
or the purported disaffirmance or purported rejection, of any of the
Obligations, or any agreement, instrument or document executed or delivered in
connection therewith, in any bankruptcy, insolvency, reorganization or
receivership, or any other proceeding for the relief of debtor, relating to any
person, (J) any law, regulation or decree now or hereafter in effect which might
in any manner affect any of the terms or provisions of the Note, or any
agreement, instrument or document executed or delivered in connection therewith
or any of the Obligations, or which might cause or permit to be invoked any
alteration in the time, amount, manner or payment or performance of any of the
Company's obligations and liabilities (including the Obligations), (K) the
merger or consolidation of the Company into or with any person, (L) the sale by
the Company of all or any part of its assets, (M) the fact that at any time and
from time to time none of the Obligations may be outstanding or owing to any
Secured Party, (N) any amendment or modification of, or supplement to, any Note,
or (O) any other reason or circumstance which might otherwise constitute a
defense available to or a discharge of the Company in respect of its obligations
or liabilities (including the Obligations) or of such Subsidiary Guarantor in
respect of any of the Obligations (other than by the performance in full
thereof).

 
 

--------------------------------------------------------------------------------

 
 
4.         Release.  The obligations, covenants, agreements and duties of the
Subsidiary Guarantors hereunder shall not be released, affected or impaired by
any assignment or transfer, in whole or in part, of the Note or any Obligation,
although made without notice to or the consent of the Subsidiary Guarantors, or
any waiver by the Secured Parties, or by any other person, of the performance or
observance by the Company or the Subsidiary Guarantors of any of the agreements,
covenants, terms or conditions contained in the Note, or any indulgence in or
the extension of the time or renewal thereof, or the modification or amendment
(whether material or otherwise), or the voluntary or involuntary liquidation,
sale or other disposition of all or any portion of the stock or assets of the
Company or the Subsidiary Guarantors, or any receivership, insolvency,
bankruptcy, reorganization, or other similar proceedings, affecting the Company
or the Subsidiary Guarantors or any assets of the Company or the Subsidiary
Guarantors, or the release of any property from any security for any Obligation,
or the impairment of any such property or security, or the release or discharge
of the Company or the Subsidiary Guarantors from the performance or observance
of any agreement, covenant, term or condition contained in or arising out of the
Note by operation of law, or the merger or consolidation of the Company, or any
other cause, whether similar or dissimilar to the foregoing.
 
5.         Subrogation.
 
(a)           Unless and until complete performance of all the Obligations, the
Subsidiary Guarantors shall not be entitled to exercise any right of subrogation
to any of the rights of the Secured Parties against the Company or any
collateral security or guaranty held by the Secured Parties for the payment or
performance of the Obligations, nor shall the Subsidiary Guarantors seek any
reimbursement from the Company in respect of payments made by the Subsidiary
Guarantors hereunder.
 
(b)           In the event that the Subsidiary Guarantors shall become obligated
to perform or pay any sums hereunder, or in the event that for any reason the
Company is now or shall hereafter become indebted to the Subsidiary Guarantors,
the amount of such sum shall at all times be subordinate as to lien, time of
payment and in all other respects, to the amounts owing to the Secured Parties
under the Note and the Subsidiary Guarantors shall not enforce or receive
payment thereof until all Obligations due to the Secured Parties under the
Transaction have been performed or paid.  Nothing herein contained is intended
or shall be construed to give to the Subsidiary Guarantors any right of
subrogation in or under the Note, or any right to participate in any way
therein, or in any right, title or interest in the assets of the Secured
Parties.
 

 
 

--------------------------------------------------------------------------------

 
 
6.         Application of Proceeds; Release.  The proceeds of any sale or
enforcement of or against all or any part of the cash or collateral at the time
held by the Secured Parties hereunder, shall be applied by the Secured Parties
first to the payment of the reasonable costs of any such sale or enforcement,
then to the payment of the principal amount or stated valued (as applicable) of,
and interest or dividends (as applicable) and any other payments due in respect
of, the Obligations.  The remainder, if any, shall be paid to the Subsidiary
Guarantors.  As used in this Subsidiary Guaranty, “proceeds” shall mean cash,
securities and other property realized in respect of the sale of any collateral.
 
7.         Representations and Warranties.
 
(a)        The Subsidiary Guarantors hereby represent and warrant to the Secured
Parties that:
 
(i)           this Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Subsidiary Guarantors, enforceable in accordance with its
terms.
 
(ii)           the execution, delivery and performance of this Subsidiary
Guaranty and other instruments contemplated herein will not violate any
provision of any order or decree of any court or governmental instrument or of
any mortgage, indenture, contract or other agreement to which the Subsidiary
Guarantors are a party or by which the Subsidiary Guarantors may be bound, and
will not result in the creation or imposition of any lien, charge or encumbrance
on, or security interest in, any of the Subsidiary Guarantors’ properties
pursuant to the provisions of such mortgage, indenture, contract or other
agreement.
 
(iii)          all representations and warranties relating to it contained in
the Note are true and correct.
 
(b)        The Company represents and warrants to the Secured Parties that it
has no knowledge that any of the representations or warranties of the Subsidiary
Guarantors herein are incorrect or false in any material respect.
 
8.         No Waiver; No Election of Remedies.  No failure on the part of the
Secured Parties to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by the Secured Parties of any right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.  In addition, the exercise of any right or remedy
of the Secured Parties at law or equity or under this Subsidiary Guaranty or any
of the documents shall not be deemed to be an election of Pledgee’s rights or
remedies under such documents or at law or equity.
 

 
 

--------------------------------------------------------------------------------

 
 
9.         Termination.  This Subsidiary Guaranty shall terminate on the date on
which all Obligations have been performed, satisfied, paid or discharged in
full.
 
10.        Further Assurances.  The parties hereto agree that, from time to time
upon the written request of any party hereto, they will execute and deliver such
further documents and do such other acts and things as such party may reasonably
request in order fully to effect the purposes of this Subsidiary Guaranty.
 
11.        Miscellaneous.
 
(a)        Payment of Fees.  The Subsidiary Guarantors and the Company jointly
and severally agree to pay all costs including all reasonable attorneys’ fees
and disbursements incurred by the Secured Parties in enforcing this Subsidiary
Guaranty in accordance with its terms.
 
(b)        Modification.  This Subsidiary Guaranty contains the entire
understanding between the parties with respect to the subject matter hereof and
specifically incorporates all prior oral and written agreements relating to the
subject matter hereof.  No portion or provision of this Subsidiary Guaranty may
be changed, modified, amended, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.
 
(c)        Notice.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 6:30 p.m. (New York City
time) on a Business Day, (ii) the Business Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Subsidiary Guaranty later than 6:30 p.m. (New
York City time) on any date and earlier than 11:59 p.m. (New York City time) on
such date, (iii) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier services, or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:
 


If to the Company:
AmeriResource Technologies, Inc.
 
3440 E. Russell Road, Suite 217
 
Las Vegas, NV 89120
 
Attention:
Delmar Janovec
 
Telephone:
(702) 214-4249
 
Facsimile:
(702) 214-4221

 
 
 

--------------------------------------------------------------------------------

 
 
With copies to:
Gregg Jaclin
 
Anslow & Jaclin LLP
 
195 Route  9 South , Ste. 204
 
Attention: Gregg Jaclin
 
Manalapan, NJ  07726
 
Telephone: (732) 409-1212
 
Facsimile:  (732) 577-1188
   
If to the Subsidiary Guarantors:
RoboServer Systems Corp,
 
BizAuctions, Inc.,
 
ARRT Receivables, Inc
 
AuctionWagon,
 
West Texas Real Estate and Resources, Inc.,
 
Self-Serve Technologies, Inc.,
 
Net2Auction Corporation,
 
Business Auctions, Inc.,
 
BizAuctions, Corp
 
3440 E. Russell Road, Suite 217
 
Las Vegas, NV 89120
 
Attention: Delmar Janovec
 
Telephone: (702) 214-4249
 
Facsimile:  (702) 214-4221
   
If to the Secured Parties:
AJW Partners, LLC
 
AJW Partners II, LLC
 
AJW Master Fund, Ltd.
 
AJW Master Fund II, Ltd.
 
New Millennium Capital Partners III, LLC
 
1044 Northern Boulevard, Suite 302
 
Roslyn, New York 11576
 
Attention:  Corey Ribotsky
 
Facsimile:  516-739-7115
   
With copies to:
Ballard Spahr Andrews & Ingersoll, LLP
 
1735 Market Street, 51st Floor
 
Philadelphia, Pennsylvania  19103
 
Attention:  Gerald J. Guarcini, Esquire
 
Facsimile:  215-864-8999

 
(d)        Invalidity.  If any part of this Subsidiary Guaranty is contrary to,
prohibited by, or deemed invalid under applicable laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
 
(e)        Benefit of Agreement.  This Subsidiary Guaranty shall be binding upon
and inure to the parties hereto and their respective successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)         Mutual Agreement.  This Subsidiary Guaranty embodies the arm’s
length negotiation and mutual agreement between the parties hereto and shall not
be construed against either party as having been drafted by it.
 
(g)        New York Law to Govern.  This Subsidiary Guaranty shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York without regard to the principals of conflicts of law thereof.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
Federal courts sitting in the city of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Pledge
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.



 
COMPANY
       
AMERIRESOURCE TECHNOLOGIES, INC.
       
By:
Delmar Janovec
   
Delmar Janovec
   
President
                   
SUBSIDIARY GUARANTORS:
             
ROBOSERVER SYSTEMS CORP
       
By:
Delmar Janovec
 
Delmar Janovec
 
President
             
BIZAUCTIONS, INC.
       
By:
Delmar Janovec
 
Delmar Janovec
 
President
             
AUCTION WAGON
       
By:
Delmar Janovec
 
Delmar Janovec
 
President




 
 

--------------------------------------------------------------------------------

 



 
ARRT Receivables, Inc.
       
By:
Delmar Janovec
 
Delmar Janovec
 
President
       
WEST TEXAS REAL ESTATE AND  RESOURCES, INC.
       
By:
Delmar Janovec
 
Delmar Janovec
 
President
       
SELF-SERVE TECHNOLOGIES, INC.
         
Delmar Janovec
 
By:
   
Delmar Janovec
 
President
       
NET2AUCTION CORPORATION
       
By:
Delmar Janovec
 
Delmar Janovec
 
President
             
BUSINESS AUCTIONS, INC.
       
By:
Delmar Janovec
 
Delmar Janovec
 
President
                   
BIZAUCTIONS, CORP
       
By:
Delmar Janovec
 
Delmar Janovec
 
President


 
 

--------------------------------------------------------------------------------

 



 
SECURED PARTIES:
             
AJW PARTNERS, LLC
 
By:
SMS Group, LLC
       
By:
     
Corey S. Ribotsky
   
Manager
       
AJW PARTNERS II, LLC
 
By:
SMS Group, LLC
       
By:
     
Corey S. Ribotsky
   
Manager
       
AJW MASTER FUND, LTD.
 
By:
First Street Manager II, LLC
       
By:
     
Corey S. Ribotsky
   
Manager
       
AJW MASTER FUND II, LTD.
 
By:
First Street Manager II, LLC
       
By:
     
Corey S. Ribotsky
   
Manager
       
NEW MILLENNIUM CAPITAL PARTNERS III, LLC
 
By:
First Street Manager II, LLC
       
By:
     
Corey S. Ribotsky
   
Manager




--------------------------------------------------------------------------------